Title: From James Madison to Thomas Newton, 2 June 1806
From: Madison, James
To: Newton, Thomas



Sir.
Department of State, June 2d. 1806.

I request you will be pleased to sell twelve of the Barrels of rice consigned to you by the Collector of Charleston, reserving the remaining ten barrels & six half barrels for further directions.  It will occur to you that the barrels to be reserved should be selected for their better condition.  The rice is of the first quality and no difference in it is known.  I am &c. 

James Madison

